Citation Nr: 1742322	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  13-35 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Hurley, Associate Counsel 

INTRODUCTION

The Veteran had active military service from August 1965 to August 1967.  

These matters come before the Board of Veterans' Appeals (Board) from a September 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, in pertinent part, denied service connection for bilateral hearing loss and tinnitus.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Board hearing in November 2016.  A transcript of the hearing has been reviewed and associated with the claims file.  


FINDINGS OF FACT

1.  The Veteran's current bilateral hearing loss for VA purposes has been shown to be the result of noise exposure during military service.  

2.  The Veteran's tinnitus has been shown to be the result of noise exposure during military service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1154(a) (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2016).

2.  The criteria for service connection for tinnitus have been met.  38 C.F.R. §§ 1101, 1110, 1154(a) (West 2014); 38 C.F.R. §§ 3.159(a), 3.303, 3.309 (2016).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

In this decision, the Board grants entitlement to service connection for bilateral hearing loss and tinnitus.  As this represents a complete grant of the benefits sought on appeal, no discussion of VA's duty to notify and assist is necessary.  

Legal Criteria

Service connection will be granted for a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  

Service connection requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where the Veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but an award solely on this basis is only permissible if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss for 
VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

For purposes of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 (Hz) is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

Factual Background and Analysis

The Veteran asserts that his bilateral hearing loss and tinnitus are the result of noise exposure incurred during military service.  

The evidence shows a current bilateral hearing loss disability for VA purposes and tinnitus.  See 08/21/2012, VBMS, VA Examination, pp. 45-56; 02/06/2017, VBMS, Medical Treatment Record-Non-Government Facility (diagnosing bilateral sensorineural hearing loss and tinnitus).  Accordingly, present disabilities of bilateral hearing loss and tinnitus have been established by the evidence.  

A review of the Veteran's DD-Form 214 and military personnel records indicate that his military occupational specialty (MOS) was an Infantry Unit Commander and he received the Combat Infantry Badge, Purple Heart Medal, and Parachutist Badge.  As an Infantry Unit Commander in the Republic of Vietnam, the Veteran stated that he was exposed to extreme noise in close proximity from explosions, weapons discharging, and motor and tank fire without hearing protection.  See 12/19/2013, VBMS, VA 9 Appeal to Board of Appeals; 11/02/2016, VBMS, Hearing Transcript.  Therefore, in-service noise exposure has been established as consistent with the types, places, and circumstances of the Veteran's active service.  38 U.S.C.A. § 1154.

Having established a current disability and conceded in-service noise exposure, the remaining question is whether the Veteran's bilateral hearing loss and tinnitus are due to noise exposure during his active military service.  

Service treatment records are negative for treatment or a diagnosis of hearing loss or tinnitus.  The Veteran's May 1967 separation examination did not reveal a bilateral hearing loss.    

A VA examination was performed in August 2012 and the examiner concluded that the Veteran's bilateral hearing loss was less likely than not due to military service because his hearing examinations during his August 1965 entrance examination and May 1967 separation examination were normal.  Furthermore, the examiner opined that the Veteran's tinnitus was not related to his military noise exposure because his tinnitus began in 2002, which was over 30 years after he separated from the military.  

The Veteran submitted a private audiologist opinion dated in December 2016.  The audiologist conducted a Maryland CNC speech discrimination test and a puretone audiometry test and assessed the Veteran with moderate to severe sensorineural bilateral hearing loss and tinnitus.  Based on the hearing level findings and the Veteran's history of military noise exposure, the audiologist opined that his military noise exposure was a direct cause of his bilateral hearing loss and tinnitus.  

The Board finds that the evidence is at least in equipoise as to whether the Veteran's current bilateral hearing loss and tinnitus are related to noise exposure during his active military service.  

The Veteran is competent to describe what he experienced in service.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In this regard, the Veteran is competent to testify regarding the in-service noise exposure.  Furthermore, the Veteran stated that noise exposure left him with constant ringing in his ears and eroded his overall hearing since service.  See 12/13/2012, VBMS, VA 21-4138 Statement in Support of Claim; 11/02/2016, VBMS, Hearing Transcript.  The Veteran is competent to describe symptoms observable to his senses; as such, he is also competent to diagnose tinnitus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Charles v. Principi, 
16 Vet. App. 370, 374 (2003) (stating that "ringing in the ears is capable of lay observation").  The Board also finds that his statements with respect to his continuity of symptomatology to be credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-38 (Fed. Cir. 2006).

The Board also finds that the August 2012 VA examiner failed to take into account the Veteran's statements of hearing loss and ringing in his ears in service, which continued post-service and gradually eroded his overall hearing.  Rather, the examiner solely relied on the normal hearing examination during his separation examination to conclude that his current bilateral hearing loss was not related to service.  As such, the VA examiner was not informed of all the pertinent facts.  Furthermore, the examiner solely relied on the Veteran's statement that he had tinnitus in 2002 to determine that tinnitus was not related to service, which the Veteran later clarified in the hearing that he noticed ringing in his ears during service.  Conversely, the private audiologist took into account the Veteran's history of noise exposure and the results of the hearing examination to determine that his tinnitus and hearing loss were related to the noise exposure in service.  The Board finds that the December 2016 private audiologist better considered the record as a whole and contained a more in depth of an explanation.  Thus, it is found to be the most probative evidence on the question of nexus.  

In view of the foregoing, and resolving any reasonable doubt in the Veteran's favor, the Board finds the evidence is in equipoise and the benefit of the doubt is given to the Veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  Accordingly, service connection for bilateral hearing loss and tinnitus are warranted.  

ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


